ICJ_018_Nottebohm_LIE_GTM_1955-04-06_JUD_01_ME_03_EN.txt. 50

DISSENTING OPINION OF M. GUGGENHEIM,
JUDGE “AD HOC”

[Translation ]

Having, to my regret, been unable to concur in the Judgment of
the Court I feel it my duty to state my dissenting opinion.

In my view, the submission of the Government of Guatemala
that the claim of Liechtenstein should be declared inadmissible on
the ground that F. Nottebohm does not possess Liechtenstein
nationality should have been joined to the Merits and the pro-
ceedings adjourned to enable the Government of Liechtenstein to
obtain and collect documents in support of its observations on
the new documents produced by Guatemala. I have reached this
conclusion for the following reasons :

I

1. Every legal system itself lays down the requisite conditions :
for the validity of municipal legal acts. This also applies to the
legal system of Liechtenstein with respect to the grant of its
nationality ; from the point of view of the Court, that is a procedure
under municipal law. Naturalization is a fact which has to be
proved for the purposes of international proceedings and the Court
is entitled to ascertain, at least up to a certain point, whether the
facts relied upon correspond to the real and effective situation,
that is to say whether the naturalization is genuine and effective
from the point of view of municipal law. The power of enquiring
into the circumstances of a naturalization is not therefore limited
to an examination of certain conditions, as was maintained, for
example, in the Salem case in the dissenting opinion of the American
arbitrator, Nielsen, who considered that the researches of an
international tribunal should be confined exclusively to the question
whether the certificate of naturalization was obtained by fraud or
favour (see Reports of International Arbitral Awards, United Nations,
Volume II, pp. 1204 et sqg.). According to the prevailing view in
international judicial decisions, there is no doubt that an inter-
national tribunal is entitled to investigate the circumstances in
which a certificate of nationality has been granted. This view was
adopted in the decision of the German-Rumanian Mixed Arbitral
Tribunal, of November 6th, 1924, in the case of Meyer-Wildermann
v. Stinnes heirs and others (Reports of the Decisions of the Mixed
Arbitral Tribunals, Volume IV, p. 842). Indeed the Tribunal in
this case expressly reserved its right to investigate the circum-
stances of the official recognition of nationality. Among the many
decisions supporting the right of international courts and arbitral

50
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) SI

tribunals to examine certificates of nationality, reference may also
be made to the decision of Commissioner Nielsen in the case of
Hatton v. United Mexican States (Reports of International
Arbitral Awards, United Nations, September 26th, 1928, Volume IV,
p. 331) which rightly places emphasis on the obligation to furnish
proof of nationality. “Convincing proof of nationality is requisite
not only from the standpoint of international law, but as juris-
dictional requirement.”

2. These decisions are in accordance with a more general rule:
the rule requiring proof of nationality is only a particular applica-
tion of the rule that an international tribunal is competent to
decide upon the validity of a rule or an act under municipal law
if such rule or act is relévant to the international dispute under
examination. The rule or act under municipal law is to be regarded
merely as a fact but such facts may be proved “by means of any
researches which the Court may think fit to undertake or to cause
to be undertaken”. (P.C.1.J., Brazilian Loans case, Series A 20/21,
p. 124). Moreover the same decision states: ‘‘all that can be said
in this respect is that the Court may possibly be obliged to obtain
knowledge regarding the municipal law which has to be applied”.
Cf. also P.C.I.J., Series A, No. 7, p. 19; Series A, Nos. 20/21,
p. 46 ; Series A/B, No. 62, p. 22 ; Series A/B, No. 76, p. 19.

3. An international tribunal is not therefore bound to confine :
itself to the statements of national authorities relating to their
application of the rules of municipal law. Accordingly it may
consider the facts in a manner different from that of municipal
courts. But an international tribunal must never lose sight of
the fact that it is called upon to consider municipal law for the
purpose of exercising a competence conferred on it by inter-
national law.-It is not its function to decide upon the domestic
validity of municipal law, that is to say, to exercise the powers
of a court of appeal with regard to municipal law. What then is
its function ? An international tribunal must only be concerned
with municipal law and, in particular, with nationality, as a
fact determining the admissibility of a claim brought before an
international judicial organ. The plaintiff must therefore prove
that nationality has been conferred by means of a valid act in
accordance with the municipal law of the claimant State; and
the defendant, if he disputes this, must establish the contrary
(P.C.L.J., Series A, No. 5, p. 30).

4. I have reached the conclusion that it was for the Court to
determine whether F. Nottebohm validly and effectively acquired
nationality in accordance with the municipal law of Liechtenstein
in such a manner that the validity and effectiveness of the natura-
lization cannot be the subject of any doubt.

51
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 52

In this connexion, however, the Court must confine itself within
certain clearly defined limits, This limitation upon the competence
of the Court is based on two entirely different considerations : on
the one hand, when investigating the application of the municipal
law by the municipal authorities, the Court must confine itself
to examining whether such application is in accordance with the
obligations which international law imposes on the State in
question ; on the other hand, having regard to the fact that,
according to the practice of international law, municipal law does
not form part of the body of legal rules which it applies directly,
the Court is obliged to reach a decision in regard to municipal
law on the basis of evidence submitted to it in the proceedings.
It cannot freely examine the application and interpretation of
municipal law but can merely enquire into the application of
municipal law as a question of fact, alleged or disputed by the
parties and, in the light of its own knowledge, in order to determine
whether the facts are correct or incorrect.

5. Since the law of Liechtenstein applies primarily within the
national sphere, it is the competent State authorities, and these
authorities alone, which are entitled to determine whether the
law relating to naturalization has been correctly applied, that is
to say, whether, in the present case, sufficient reasons existed for
waiving the requirement that the applicant must have ‘ordinarily
resided in the territory of the Principality of Liechtenstein at
least three years’ and whether the application for naturalization
was “deserving [of] special consideration’’ and also whether the
applicant could be exempted from this requirement “by way of
exception” (see Art. 6 of the Liechtenstein Law on the Acquisition
and Loss of Nationality of 4th January, 1934). Even the State
Court of Liechtenstein is incompetent to review the considerations
of expediency upon which legal acts, decided upon and applied
by virtue of a discretionary power of the administrative authorities,
are based. This is in accordance with the generally recognized
principles of Swiss and German administrative law. It has,
moreover, received confirmation in the judicial decisions of the
State Court of the Principality, as is shown by its decision of
20th July, 1950, concerning the grant of a concession for a hotel
( Gastbewerbehaus-Konzession). (See Rapport de Gestion of the
Princely Government to the Diet for the year 1950, pp. 83 ef sqq.)
It was there stated that, in accordance with Article 40 of the
Law relating to the State Court, the latter could only give decisions
on questions of law and not with regard to the discretionary
power of administrative authorities. In my opinion the Court is
not entitled to assume the functions of a supervisory judicial
body which does not exist under the domestic law.

6. If the question of F. Nottebohm’s acquisition of Liechtenstein
nationality is considered from this angle, it is beyond doubt that

52
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 53

he must be regarded as a national of the Principality. A naturaliza-
tion to which the supreme organs of the Principality, the Reigning
Prince and the Diet, have given their consent, in accordance with
Article 12 of the Law on the Acquisition and Loss of Nationality—
as they did in the case of F. Nottebohm—is a valid naturalization.
Moreover there is also a presumption juris and de jure in favour of
the validity of the acts of these supreme authorities, since Liechten-
stein law does not provide for the judicial control of acts performed
by these authorities in the exercise of their discretionary power.

7. Moreover, in order to determine the validity of a naturaliza-
tion, an international tribunal must also bear in mind that, from
the moment of his naturalization, Liechtenstein has never ceased to
regard F. Nottebohm as one of its nationals ; this attitude was like-
wise adopted by Switzerland, the Power representing Liechtenstein
interests abroad, as appears from the Certificate of the Swiss Clear-
ing Office of 24th July, 1946 (Reply, Annex 18, p. go), and probably
also by Guatemala, at least until a date which it is difficult to deter-
mine from the documents. Finally, F. Nottebohm, who in fact lost
his German nationality in consequence of his naturalization, has
never invoked the protection of any State other than Liechtenstein ;
he returned to Liechtenstein in 1946 and never changed his residence
thereafter.

IT

1. In addition to the question whether Liechtenstein nationality
was validly and effectively granted to F. Nottebohm according to
Liechtenstein law, a further question arises, as is stated in one of
the Conclusions of Guatemala, namely, whether Liechtenstein
nationality was granted to F. Nottebohm in accordance with the
generally recognized principles in regard to nationality. In my
opinion, however, it is not this abstract problem which calls for con-
sideration in the present case, but rather the more concrete problem
of determining whether diplomatic protection resulting from the
grant of Liechtenstein nationality can be relied upon as against
Guatemala in virtue of the general rules of international law.

2. For this diplomatic protection by Liechtenstein might be
inoperative for two different reasons which must be clearly distin-
guished. In the first place, the nationality of F. Nottebohm may not
in itself be valid on the international level and this would entail its
invalidity, with the result that Liechtenstein could not exercise its
right of diplomatic protection. Alternatively, it is possible that the
nationality of F. Nottebohm might, in itself, be valid from the inter-
national standpoint but could not be relied upon as against States
in regard to which Liechtenstein might seek to exercise diplomatic
protection in the same circumstances as in regard to Guatemala.

53
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 54

3. International law furnishes examples of situations in which the
grant of nationality is invalid, with the direct consequence that it
cannot form the basis of diplomatic protection. The inadmissibility
of a claim on the ground that diplomatic protection cannot be
invoked is then merely the result of the absence of the effects of
nationality on the international level. This also gives rise to other
consequences, such as the non-recognition of the personal status
which, being claimed on the basis of the grant of nationality, is held
to be null and void, or the loss of the right to claim the benefit of
treaty rights reserved to nationals of the State concerned. If, on the
international level, we examine the cases in which the absence of a
valid bond between the State and the individual to whom the State
has granted its nationality has been recognized in practice, it will be
found that such a bond has only been held to be lacking when the
person concerned possessed a second nationality or when his State of
adoption has granted its nationality by compulsion, that is to say,
without the consent of the person concerned, or without the State
whose nationality is to be lost having consented to the withdrawal
of its own nationality.

It is in such circumstances and in such circumstances alone, where
the bond between the State and the individual is Jacking to so great
an extent, that third States are not bound to recognize the naturaliza-
tion nor to accede to a claim to the right to exercise protection.
Thus third States are not bound to consider the children of foreign
diplomats born in the territory of a State which attributes its
nationality to them as nationals of that State (cf. Article 12 of The
Hague Convention of 1930 on Certain Questions relating to the Con-
flict of Nationality Laws). The ownership of land is not by itself a
sufficient legal title for the grant of nationality (cf. the awards of the
German-Mexican Claims Commission, American Journal of Inter-
national Law, 1933, p. 69). The Ordinance of the German Reich of
August 23rd, 1942, which authorized the grant of German nation-
ality to certain classes of the population in territories not subject to
German sovereignty but occupied by Germany, was not bound to be
recognized by third States because it was contrary to certain obli-
gations binding on Germany under general international law (cf.
Annuaire suisse de droit international, Vol. I, 1944, pp. 79 ét sqq.).
The compulsory reintegration of a former national resident abroad
is unlawful if the person concerned has lost his nationality by its
withdrawal and if a new bond has not been created between him
and the State wishing to reintegrate him in his former nationality
(Jugdments of the Swiss Federal Court, Vol. 72,1, p. 410; Vol. 74, I,
Pp. 346 et sqq.).

All these situations are, however, somewhat exceptional. In the
case of F. Nottebohm, the grant of Liechtenstein nationality did

54
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 55

not fall within any of these categories, all the more so since he
voluntarily acquired Liechtenstein nationality and by so doing
automatically lost his German nationality by virtue of Article 25
of the German Nationality Law of 22nd July, 1913, a fact which is,
in my opinion, of vital importance for determining the “effective-
ness’ of Liechtenstein naturalization on the international level.
No proof has been furnished in the proceedings to the effect that
F. Nottebohm availed himself of the right granted by this Article,
according to which nationality was not lost by a person who,
before acquiring a foreign nationality, obtained from the competent
authorities of his State a written authorization to retain his original
nationality. On the contrary, the certificate of the Senate of the
Free Hanseatic City of Hamburg of 15th June, 1954, attests the
loss of German nationality by F. Nottebohm in consequence of his
naturalization in Liechtenstein (Reply, Annex 19, p. 91).

4. Are there other situations, apart from those which have been
referred to, in which third States are entitled to regard the natura-
lization of a foreign national as inoperative when the foreign
national has agreed to the grant of nationality and when his former
nationality has not been retained ? To be justified in saying so, it
would be necessary to point to repeated and recurrent acts on the
international level, which would establish that, in circumstances
identical with or similar to those in which naturalization was
granted to F. Nottebohm by Liechtenstein, third States have
refused to recognize the naturalization so that it can be said that
an established usage has developed displaying the characteristics
of a general practice accepted as law (Article 38, paragraph 1 (6),
of the Statute of the Court and P.C.I.J., Series A, No. 10, p. 28;
LC.J. Asylum case, Reports 1950, pp. 276 et sqq.). No evidence of
such a custom, which would forbid the grant of nationality in the
circumstances in which Liechtenstein granted her nationality to
F. Nottebohm, has been given in these proceedings. It is not suffi-
cient for this purpose merely to affirm—without any evidence—that
there is no other State law permitting naturalization in the circum-
stances in which it was granted to F. Nottebohm.

5. Moreover, none of the attempts made to define the ‘‘bond of
attachment”’ according to criteria other than those which have just
been mentioned and which are in accordance with existing inter-
national law, has succeeded. This failure to arrive at such a defini-
tion is not fortuitous. It arises from the fact that in order to define
the bond necessary to make naturalization binding, it is sought to
supplement the objective criteria (absence of compulsion in relation
to the applicant ; dual nationality ; the grant of nationality with-
out withdrawal of nationality by the State to which the naturalized
person formerly belonged) by subjective considerations such as the
“genuineness of the application”, “loyalty to the new State”,
“creation of a centre of economic interests in the new State’’, ‘‘the

55
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 56

intention to become integrated in the national community”; or,
again, rules are stated which are in no way in accordance with
present international practice, or vague principles are formulated
which would open the door to arbitrary decisions. International law
does not, for example, in any way prohibit a State from claiming
as its nationals, at the moment of their birth, the descendants of
its nationals who have been resident abroad for centuries and
whose only link with the State which grants its nationality is to be
found in descent, without the requirement of any other element
connecting them with that State, such as religion, language, social
conceptions, traditions, manners, way of life, etc. (see, for example,
Swiss Civil Code, Art. 263, para. I, 270, 324, para. 1; and Art. 10
of the Federal Law on the Acquisition and Loss of Swiss Nationality
of September 29th, 1952; Art. 4 of the Liechtenstein Law on the
Acquisition and Loss of Nationality). It is difficult to see how it
can be maintained that the conditions necessary to render naturali-
zation valid and effective on the international level have only been
complied with if at the time of application for naturalization there
existed one of those subjective bonds of attachment which have
just been referred to.

6. In order to judge as to the bond between the State and its
national, that is to say, in order to ascertain whether this bond is
real and effective and not merely fictitious, international law only
has regard to the external elements of legal facts to which it attaches
certain consequences, without concerning itself with the mental
attitude of the legal person responsible for a juridical act such as the
act of naturalization, and without considering the motives (which it
is very difficult to determine), which have led the individual to apply
for naturalization. This view is in no way inconsistent with the pro-
visions of Article r of the Convention on Certain Questions relating
to the Conflict of Nationality Laws adopted by the Conference for
the Codification of International Law, held at The Hague in 1930.
According to this Article, the law enacted by a State for determining
who are its nationals “shall be recognized by other States in so far
as it is consistent with .... international custom and the principles of
law generally recognized with regard to nationality’’. This rule, the
correct interpretation of which has been the subject of dispute
among writers, contains no criterion requiring an “effective” bond in
the case of nationality. It merely refers to the rules of international
custom and the principles of law generally recognized with regard to
nationality, principles which do not forbid the grant of nationality
in the circumstances in which Liechtenstein granted its nationality
to F. Nottebohm. |

4. Nor is it possible to maintain that the bond established between
a State and its national is in all circumstances closer than that
existing between a State and an individual connected with it by
some other link, as, for example, permanent residence. When the

56
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 57

development of modern law in civilized States is closely considered,
it is even possible to affirm that the rights and duties of an individual
vis-a-vis the State of his permanent residence, are frequently more
numerous than those which link him to the State of which he is a
national. There are certain rules of private law governing conflicts
of law which clearly illustrate this situation. In these circumstances,
the assertion that there exists an especially close link between the
State and its national can hardly bear the absolute character which
is frequently attributed to it. This link is, in any case, weakened
when nationality becomes dissociated from permanent residence as
well as in the case of dual nationality, where two or several States
claim a right to the attachment of the individual in question and
require him to fulfil the duties inherent in nationality, a situation
which is in no way contrary to general international law. Moreover,
international law contains no rule which makes the effectiveness of
nationality dependent upon a sentimental bond between the natur-
alizing State and the naturalized individual.

8. It has, however, been asserted, both in the written and oral
proceedings, that it is necessary to consider the problem of the
validity of the act of naturalization apart from the existence of a
specific rule of customary law prohibiting Liechtenstein from natur-
alizing F. Nottebohm in such circumstances, but that a more
general complaint could be levelled against Liechtenstein on the one
hand and Nottebohm on the other, namely, the absence of a real
and genuine intent which is a condition for the validity of legal acts
in international law, Nevertheless, it cannot be contended that the
naturalization of F. Nottebohm was vitiated by the absence of a
genuine intent on the part of Liechtenstein to naturalize him or on
the part of F. Nottebohm himself. The reality of the naturalization
cannot be called in question. There was no question of a fictitious
marriage between Liechtenstein and Nottebohm. In this connexion
it is necessary to have regard to the subsequent conduct of Notte-
bohm, which never varied after naturalization. He always behaved
exclusively as a Liechtenstein national and, in taking up the case of
its national, the Principality has shown the serious character of the
bond linking it with its national. The extent to which the Court can
consider the “génuineness”’ of naturalization as an element of proof
in regard to the reality and effectiveness of naturalization, is confined
within the limits which have just been stated.

Since F. Nottebohm was not himself subject to any duties based
on the principles of international law, it is also unnecessary to
consider whether he acted in ‘‘good faith’? when he applied for
naturalization. No rule of general international law—that is to say,
no customary rule nor general principle of law recognized by
civilized nations within the meaning of Article 38, 1 (b) and (c),

57
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 58

of the Statute of the Court—lays down such a requirement and no
international responsibility can be incurred by the Principality for
not having considered the application for naturalization from this
point of view, which would render the naturalization wholly or
partly inoperative as against Guatemala, a neutral country at the
time of the naturalization of Nottebohm. It would be inadmissible
to seek to impose a requirement in this respect, that the naturalizing
State or applicant for naturalization should foresee uncertain events
which might take place in the future with a greater or lesser degree
of probability.

g. Even if it were admitted that the Court is entitled to enquire
into the motives which led F. Nottebohm to apply for Liechten-
stein nationality, it is necessary to point out that F. Nottebohm
in no way failed to observe the principles of good faith as defined
by the municipal law of civilized States and in particular by Arti-
cle 2 of the Civil Code of Liechtenstein of 1926. F. Nottebohm did
not conceal any essential or subordinate element for the considera-
tion of his application by the Liechtenstein authorities which could
therefore decide upon the application with full knowledge of the
facts. There was therefore no ‘‘lack of loyalty’? on the part of
F. Nottebohm, no failure to keep his word which, in certain circum-
stances, could render the legal act irregular for the purposes of
the application and interpretation of the Liechtenstein Law on the
Acquisition and Loss of Nationality. Only if it could be proved
that F. Nottebohm acted in a fraudulent manner, for example,
by concealing German property with the help of the naturalization,
might it be possible, if certain conditions were fulfilled, to speak
of a failure on the part of F. Nottebohm to observe the principle
of gaod faith vis-à-vis the Principality and perhaps also vis-à-vis
Guatemala. Such concealment might, as I shall show, justify the
non-recognition of Liechtenstein nationality. In such a case, how-
ever, it would not be the absence of good faith which would be the
decisive element in the fact that Liechtenstein nationality could
not be invoked, but the wrongful character of the fraudulent
transaction of concealment of which the acquisition of Liechten-
stein nationality would only be one of the constituent elements.

10. Is it possible to accept the validity of F. Nottebohm’s
nationality for the purposes of the municipal law of Liechtenstein
and yet to affirm that this nationality does not deploy all its inter-
national effects and that Liechtenstein is not, therefore, entitled
to exercise diplomatic protection should the latter be disputed by
Guatemala ? International law is indeed conversant with situations
in which the municipal effects and even some of the international |
effects of nationality are recognized but in which diplomatic protec-
tion exercised on the basis of the acquired nationality may be
successfully disputed. Thus, the individual who possesses two

58
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 59

nationalities can only avail himself of the diplomatic protection
of one of the States of which he is a national vis-à-vis the other
and this is so wherever he may be resident. According to the pre-
vailing view, a State can only grant its diplomatic protection to
an individual who possessed its nationality at the time when the
event giving rise to the diplomatic protection took place, and who
has retained such nationality uninterruptedly up to the time when
the claim is presented. This dissociation of nationality from diplo-
matic protection is normally confined to situations in which the
individual has two nationalities—either cumulatively or in
succession—with the result that the right of protection may always
be exercised by one State, thus preserving the possibility of a claim
being asserted on the international level.

11. Nor is this statement of the position inconsistent with the
fact that the courts of third States and international tribunals
have, on many occasions, had to settle disputes in which two
States claimed the same individual as their national and that in
such cases the prevailing tendency has been to give preference to
the real and effective nationality, a view which forms the basis
of Article 5 of the Convention of 1930 relating to the Conflict of
Nationality Laws. The test of effective connection with respect to
nationality has only been laid down for the purpose of resolving
conflicts arising out of dual nationality, in regard to which third
States must choose between one nationality, held to be the more real
and effective one, and a second nationality held to be the less real
and effective. The test has also been applied between two States
each of which wishes to exercise diplomatic protection on behalf
of the same person.

As for the Bancroft Treaties, which were invoked during the
course of the proceedings, I consider it incorrect to regard these
Treaties as constituting a precedent for the case of F. Nottebohm.
Apart from the fact that these were bilateral treaties concluded in
1868 between the United States of America on the one hand and the
States of Wurtemberg, Bavaria, Baden, Hesse and the North German
Confederation on the other, they were abrogated on 6th April,
1917 (see Hackworth, Digest of International Law, Vol. III, p. 384),
at the time of the entry of the United States of America into the
first World War and cannot therefore be regarded as reflecting the
rules of general international law, since these provisions were
mainly concerned with the loss of nationality and the American diplo-
matic protection of persons of German origin, naturalized in the Uni-
ted States and taking up their residence again in Germany without
the intention of returning to the United States. The main purpose
of these treaties was to annul the effects of American nationality
granted to persons who had no wish to reside in the United States
and who returned to their country of origin frequently in order
to evade the obligations of military service. As regards persons

59
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 60

possessing dual nationality—American nationality and the nation-
ality of one of the German States in question—the Bancroft
Treaties sought to give effect to the nationality of the country
of habitual residence (cf. Moore, A Digest of International Law,
Vol. IIT, pp. 358 ét sgg).

The present case is entirely different. F. Nottebohm was not a
Liechtenstein national who went to Guatemala and was naturalized
in that country and thereafter returned to Liechtenstein in order
to take up residence there. Moreover, no conflict of dual nationality
arises in his case. To allow Guatemala to hold that Liechtenstein’s
claim to exercise diplomatic protection is inadmissible against
Guatemala would lead to the consequence that F. Nottebohm,
having lost his German nationality by acquiring the nationality of
Liechtenstein, would no longer be able to invoke the diplomatic
protection of any State. Such a dissociation of nationality from
diplomatic protection is not supported by any customary rule nor
by any general principle of law recognized by civilized nations,
within the meaning of Article 38 (1) (b) and (c) of the Statute of
the Court. I consider that such a rule of international law could
only be applied, in the present case, especially on consideration
of a preliminary objection, with the consent of both parties, in
accordance with Article 38 (2) of its Statute.

12. Moreover, to dissociate the question of the validity-of nation-
ality from that of diplomatic protection leaves a further problem
unsolved. Is the question one of the general non-validity of the
naturalization on the international level, thus going beyond the
limited right of third States to deny the claim to exercise diplo-
matic protection, or does such non-validity merely affect the right
of Liechtenstein to exercise diplomatic protection as against
Guatemala ?

Since the reasons invoked for the purpose of denying the claim
to exercise diplomatic protection are inevitably based on the
manner in which F. Nottebohm acquired Liechtenstein nationality,
and not on any special reasons which Guatemala may have had
for refusing to recognize the effects of the nationality in the field
of diplomatic protection, any third State will be in a position to
draw conclusions going beyond the narrow limits of the right to
exercise diplomatic protection and will thus be led to disregard
other consequences, other effects of nationality on the interna-
tional level. There would, for example, be nothing to prevent them
from saying that the personal status of F. Nottebohm is that of a
stateless person, Nottebohm having in fact lost German nationality
without having validly acquired Liechtenstein nationality for
international purposes. The fact that the Judgment only applies to
the particular case and that the ves judicaia is not binding on third
States in no way detracts from the force of these considerations.

60
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 61

The scope of the judicial decision extends beyond the effects
provided for in Article 59 of the Statute.

13. On the other hand, the reasons relied on—namely the ab-
sence of a sufficient bond of attachment, which debarred Liechten-
stein from exercising diplomatic protection as against Guate-
mala—affect the claims relating to damage caused at the time
when F. Nottebohm had not yet established a permanent resi-
dence in the Principality. Even if these grounds are admitted,
however, I consider that there is nothing to prevent Liechtenstein
from putting forward claims relating to the period when F. Notte-
bohm took up permanent residence at Vaduz as from 1946 (see
Rejoinder, p. 45). Since the events giving rise to the damage
suffered by F. Nottebohm in respect of his property—as to which
damage, claims have been put forward against Guatemala—occurred
within the period subsequent to 1946, and in particular since
Liechtenstein’s application was presented to the Court on 17th De-
cember, 1951, and since the expropriation measures in regard to
which reparation is claimed by the Principality were only applied
after the year 1949, and in particular after the enactment of Legis-
lative Decree No. 630 of 13th July, 1949, relating to the Law on
the Liquidation of Matters arising out of the War (see Counter-
Memorial, Annex 39, p. 126), there is nothing to prevent F. Notte-
bohm’s nationality deploying its ordinary effects as against Guate-
mala, even if it is considered that factual ties stronger than those
created in 1939 by naturalization, are essential for the purpose
of enabling a State to exercise diplomatic protection on behalf of
its nationals.

It cannot be denied, if this reasoning, which I consider goes
beyond the requirement of general international law, is adopted,
that F. Nottebohm, after a permanent residence of more than
three years in Liechtenstein, is entitled to put forward certain of
his claims against Guatemala, and that Liechtenstein is entitled
to take up the case of its national. Since F. Nottebohm certainly
had Liechtenstein nationality, which was supported by a “‘bond”’
of residence at the time when the claim was addressed to Guatemala
(1951), Liechtenstein, in this connexion, fulfils all the requirements
which, in international practice, have been the subject of dispute,
as to the date which is to be preferred, that is to say, the date when
the national Government espouses the claim, the date when the
claim is presented to a representative of the defendant Govern-
ment, the date when it is brought before an international tribunal,
or even the date when the claim is settled (cf. E. Borchard,
Protection diplomatique des Nationaux à l'Etranger, Annuaire de
l’Institut de droit international, 1031, Vol. I, p. 284).

On the other hand there is no doubt that the events giving
rise to the dispute, that is to say, the damage suffered in respect

61
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 62

of expropriated property, occurred at a time subsequent to the
final establishment of F. Nottebohm in Liechtenstein. In this
connexion it is also necessary to point out that all the strict tests
laid down for the purpose of determining the national character
of a claim, which were considered during the preliminary discus-
sions for the 1930 Conference on the Codification of International
Law, were complied with in the present case (cf. League of Nations,
Doc. C.75.M.69.1929.V., pp. 140 et sqq.).

The fact that the Guatemalan Law of 1949 on the Liquidation
of Matters arising out of the War, in accordance with Article 7
of Legislative Decree No. 630, regarded as enemy nationals those
persons who possessed the nationality of any of the States with
which Guatemala was at war or who had such nationality on
qth October, 1938, although they claimed to have acquired another
nationality after that date, does not further modify the essential
elements of the question under consideration, that is to say, that
the events giving rise to the dispute occurred at a time when
F. Nottebohm was a Liechtenstein national. It is not for a third
State to decide the validity of a foreign nationality for the purpose
of rendering inoperative the exercise of diplomatic protection,
with the possible exception of the special case of concealment of
enemy property, which will be dealt with under III below and
which, being a matter concerned with the merits of the case,
cannot be considered in connexion with a plea in bar.

Since no final measure of expropriation, in respect of which a
claim for reparation has been put forward by Liechtenstein, was
adopted before F. Nottebohm’s return to the State, of which he
was a national, in 1946, and since all these measures were only
carried out after he took up permanent residence in Liechtenstein,
I fail to see how it is possible to invoke the absence of any
bond of attachment between Liechtenstein and F. Nottebohm
(even if in this connexion one were to admit the existence of
requirements going beyond what is laid down by general inter-
national law on this question) for the purpose of denying that
Liechtenstein had the right to take up the case of its national
in 1951 with respect to unlawful acts alleged to have been com-
mitted after 1946.

14. A decision that Liechtenstein’s application is inadmissible
on the ground that F. Nottebohm does not possess effective nation-
ality, and that therefore the applicant State is not entitled to
exercise the right of diplomatic protection as against Guatemala
would involve three important consequences :

- {a) The rule of international law that nationality should not be
dissociated from diplomatic protection in cases where the
protected person has only ome nationality, and where the
facts giving rise to the dispute have occurred after the grant
of such nationality, would be modified retroactively sixteen

62
(6)

(c)

NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 63

years after F. Nottebohm’s naturalization in Liechtenstein.
This situation is all the more serious since the main facts
giving rise to the dispute only occurred after 1949, three
years after F. Nottebohm finally established himself in
Liechtenstein and, by prolonged residence there, created solid
bonds of attachment, the absence of which has been relied
upon by the respondent party in the written and oral proceed-
ings as a ground for the view that Liechtenstein is not
entitled to exercise diplomatic protection in favour of
F. Nottebohm against Guatemala. I consider that even if one
shared this view, one must at least recognize the right to
exercise diplomatic protection as regards the injury suffered
by F. Nottebohm after 1946, especially the injury resulting
from the measures taken following the enactment of Legis-
lative Decree No. 630 of July 13th, 1940.

Even if it be admitted that nationality can be dissociated
from diplomatic protection in the present case, there remains
the question as to what are the consequences of the total or
partial invalidity under international law of a nationality
validly acquired under municipal law. Is the invalidity
confined to the sphere of diplomatic protection, or does it
extend to the other effects of nationality on the international
level, for example, treaty rights enjoyed by the nationals
of a particular State in regard to monetary exchange, estab-
lishment and access to the municipal courts of a third
State, etc. ?

A refusal to recognize nationality and therefore the right to
exercise diplomatic protection, would render the application
of the latter—the only protection available to States under
general international law enabling them to put forward the
claims of individuals against third States—even more
difficult then it already is.

If the right of protection is abolished, it becomes impos-
sible to consider the merits of certain claims alleging a
violation of the rules of international law. If no other
State is in a position to exercice diplomatic protection, as
in the present case, claims put forward on behalf of an
individual, whose nationality is disputed or held to be inope-
tative on the international level and who enjoys no other
nationality, would have to be abandoned. The protection of
the individual which is so precarious under existing interna-
tional law would be weakened even further and I consider that
this would be contrary to the basic principle embodied in
Article 15 (1) of the Universal Declaration of Human Rights
adopted by the General Assembly of the United Nations on
December 8th, 1948, according to which everyone has the
right to a nationality. Furthermore, refusal to exercise protec-

63
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 64

tion is not in accordance with the frequent attempts made at
the present time to prevent the increase in the number of
cases of stateless persons and to provide protection against
acts violating the fundamental human rights recognized by
international law as a minimum standard, without distinction
as to nationality, religion or race.

15. The finding that the Application is not admissible on the
grounds of nationality prevents the Court from considering the merits
of the case and thus from deciding whether the respondent State
is or is not guilty of an unlawful act as regards Liechtenstein and
its national, who has no other legal means of protection at his
disposal. Moreover, a preliminary objection must be strictly inter-
preted. It must not prevent justice from being done.

Il

As regards the criticism made during the written and oral
proceedings, that F. Nottebohm had sought Liechtenstein nation-
ality for the purpose of changing his status from a subject of a
belligerent State to that of a subject of a neutral State, it is neces-
sary to make the following observations :

1. There is no rational principle or judicial decision in either
private or public international law to justify the view that a new
nationality which has been acquired for the purpose of avoiding,
in the future, certain effects of a former nationality should be
regarded as invalid. Even if it were admitted, although this has
not been proved, that F. Nottebohm became a Liechtenstein national
with the object of evading the consequences of his German nation-
ality, it is necessary to point out that this change in his status
was not effected during the War between Guatemala and Germany
but long before that time. It is therefore impossible to speak of a
change in the status of a person from that of an enemy national
to that of a neutral national which might, in certain circumstances,
have been the case had the naturalization taken place while Guate-
mala and Germany were in a state of war.

2. On the other hand, could it be said that Nottebohm’s nation-
ality was fraudulent and defective if it had been proved that he
applied for naturalization in Liechtenstein, for the purpose of
using such naturalization as a cloak for the property of enemy
nationals in Guatemala ? It might be considered that a nationality
acquired for the sole purpose of claiming the diplomatic protection
of a neutral State cannot be invoked vis-à-vis the belligerent State
against which the acts of concealment of enemy property were

64
NOTTEBOHM CASE (DISS. OPIN. OF M. GUGGENHEIM) 65

directed, on the ground that a legal act may be vitiated by fraud
and that the respondent party is therefore justified in alleging
that it is a nullity.

The acquisition of nationality in such cases forms part of a
transaction which is to be regarded as generally fraudulent, with
the possible result that the injured belligerent State may refuse
to recognize the change of nationality, and not merely that diplo-
matic protection cannot be relied upon. Nevertheless, it will
always be difficult to prove the existence of such a fraudulent
operation.

3. Moreover, whatever the solution of this problem may be, it
would have been necessary, for the purpose of examining it and of
arriving at a solution, to consider the merits of the dispute. In
this connexion, the Court should have given the applicant party
the opportunity of collecting all the evidence with the object of
enabling the Court to ascertain whether, in the particular case,
the allegation of concealing property was justified and that there-
fore Guatemala was not bound to recognize the Liechtenstein
nationality of F. Nottebohm. Since proof of concealment of property
has not been adduced, I consider that the Court should have joined
the objection to the admissibility on the ground of nationality to
the merits. This should also have been the case as regards the two
other grounds of inadmissibility, since their fate is bound up with
the objection based on nationality. Indeed, if the latter objection
is upheld, it becomes unnecessary to consider Guatemala’s objection
to the admissibility on the ground of prior diplomatic negotiations
and non-exhaustion of local remedies.

4. Moreover, the decision of the Court given at the public sitting
of February 14th, 1955, expressly reserved the right of Liechten-
stein, under Article 48, paragraph 2, of the Rules of Court, to
submit documents in support of its comments on the new documents
produced by the other Party. The Court should therefore have
granted the application for an adjournment made by the Govern-
ment of the Principality of Liechtenstein.

(Signed) GUGGENHEIM.
